I must concur in the opinion of Mr. Justice Watts; but the contention of the appellant is so strong, I have thought proper to reduce my own views to writing.
The case turns on a very narrow issue. The facts are novel; they need to be correlated, and in that process not much help can be had from the consideration of other cases.
The thing to be decided is the construction of a contract for life insurance evidenced by the policy and a paper writing amendatory thereof.
The policy in issue was written 14th January, 1902; the amendment was made 18th February, 1903; the annual *Page 274 
premiums were agreed to be paid in advance, the first on 14th January, 1902, and the others yearly thereafter.
The policy provided "if any premium is not paid on the date when due * * * the insurance will automatically continue * * * from the date to which premiums were paid
* * * for the term specified (in an annexed table)."
That table provides, "after expiration of five years," that is, after the payment of five years' premiums, then an extended or continued insurance shall be effective beyond that period five years and three months more. That is to say, the policy shall live five years and three months after default in the payment of premiums.
The rights of the insured in this case are those of a policyholder who has "no indebtedness" to the company. The only indebtedness to the company pretended by it is evidenced by notes made for a premium. If that be a debt which was contemplated by the terms of the policy, then it existed without reference to the making of notes, for the note is only evidence of the debt. Yet that was not contemplated.
Indebtedness, as used by the policy, plainly means indebtedness for money borrowed on the policy, called "cash loans payable on demand." And the meaning of the words is not enlarged by the third paragraph of the amended contract of 1903. Therein an unpaid premium is called indebtedness; but plainly not in the sense named in the body of the policy.
The insured paid the premiums for years 1902, 1903, 1904, 1905, and 1906; and he paid one-half the premium for the year 1907.
It is conceded by the plaintiff that the policy would have been forfeited on 2d December, 1912, but for this last payment, which squared all premiums up to 14th July, 1907.
For the insured died on 5th December, 1912, and five years and three months, the survival life resulting from *Page 275 
first five years' premiums, mounted on 14th July, 1907, would reach only 14th October, 1912.
The plaintiff, however, contends, that inasmuch as the "table of cash loans of paid up or continued insurance" allows five years and three months extension for five annual payments, and five years and eleven months extension for six annual premiums, therefore, the extension for five and a half years' premiums ought to be five years and seven months, to wit, up to January 14th, 1907.
In a word, after the amendment of 18th February, the plaintiff rejects the year as the unit upon which an extension must be mounted, and contends that a quarter or a half year may be a unit, because a half year's premium was paid and accepted.
The defendant, of course, rejects that view.
For support, the plaintiff relies on the amendment to the contract of insurance made as aforementioned, and which he claims modified the terms of the policy.
The premiums had been theretofore paid by the year; this amendment provided for payment of them by the quarter, and that was plainly the primary purpose of its making; but it embraced other stipulations.
The pertinent clause of that contract is this: "That all the conditions of said policy as to * * * nonpayment of any premium shall apply to any installment payable under the preceding agreement."
Confessedly before the amendment, the default of a premium for a whole year, payable at the outstart on the first day of the premium year, had been the lapsed event from which imputed life in the policy should be extended.
The policy read, in the aforesaid table, "after expiration of five years * * * insurance continued for five years and three months." (Extreme left marginal column at the top of it and column 3).
But the amendment declared that the conditions of the policy as to nonpayment (and payment, too, but that is *Page 276 
irrelevant to the inquiry) should apply to any installment.
I have italicized the two words of import, the words conditions and installment.
Technically speaking the policy states no "condition," and it does not use that word or the word forfeiture; on the contrary, it declares that the policy is "automaticallynonforfeitable;" but the last three words of the paragraph marked "first" on page 3, sets out that which will work a forfeiture.
The only condition, meaning a clause in a contract made to defeat it, pertinent to this inquiry, is that expressed in the paragraph marked "first" on the 3d page of the policy.
The amendment by express words makes that condition, that method of forfeiture, applicable to a quarterly payment, to wit: "Any installment payable under this preceding agreement," as well as it had been applicable to an annual payment. How applicable? And if applicable, entirely so.
The appellants conceded unusual import to the date July 14th whenever they reckon the date of the default to have occurred on 14th July instead of 14th January. They say "the rights of the parties under the policies of insurance before the Court became fixed on the 14th day of July, 1907. "If the half year's payment had no effect to revive, then it had no effect at all, and the policy lapsed on 14th January before. And if the half year's payment had the effect to revive, which is tacitly admitted by appellants, then it carried all the fruits of revival. It is true the extreme left column of the table has not been expressly amended to meet the case, but the implication is if the default occurred at the beginning of a quarter instead of a year, to wit, on 14th July, then the policy survived fromthat date, and such survival was fed by all that had beenpaid in as premium, and for so long a time as might be computed from the data of the policy. The table before referred to shows upon its face that the survival period of *Page 277 
a policy lasts in proportion to the accumulated premiums; the greater the accumulation of the premiums the longer the survival period.
This date, in the 3d column, shows that after five years of accumulated premiums, the survival life of a half year's premium paid thereon would make the policy to survive for yet four months in addition to five years and three months. That would make the policy outlive the assured.
This conclusion is reinforced by the reflection, that forfeitures are not favored in law; that the act and instrument which works a forfeiture ought to be plain, and that in a case of doubt, the insured ought to have the benefit of the doubt, and the forfeiture ought to be solved against him who asserts it.